Exhibit FORM OF SHIPBUILDING CONTRACT FOR THE CONSTRUCTION OF ONE (1) 170, (HULL NO. HN-101[]) BETWEEN GOLDEN OCEAN GROUP LIMITED OR ITS NOMINEE (AS BUYER) AND DAEHAN SHIPBUILDING CO., LTD. (AS BUILDER) INDEX ARTICLE PAGE PREAMBLE 1 ARTICLE I - DESCRIPTION AND CLASS 2 1. Description 2 2. Basic Dimensions And Principal Particulars Of The Vessel 2 3. Classification, Rules And Regulations 3 4. Subcontracting 3 5. Nationality Of The Vessel 3 ARTICLE II - CONTRACT PRICE 4 ARTICLE III - ADJUSTMENT OF THE CONTRACT PRICE 5 1. Delayed Delivery 5 2. Insufficient Speed 5 3. Excessive Fuel Consumption 6 4. Deadweight Below Contract Requirements 6 5. Effect Of Cancellation 8 ARTICLE IV- INSPECTION AND APPROVAL 9 1. Appointment Of The Buyer’s Representative 9 2. Authority Of The Buyer’s Representative 9 3. Approval Of Drawings 10 4. Salaries And Expenses 11 5. Responsibility Of The Builder 11 6. Responsibility Of The Buyer 11 ARTICLE V - MODIFICATIONS, CHANGES AND EXTRAS 13 1. How Effected 13 2. Substitution Of Material 13 3. Changes In Rules And Regulations 13 ARTICLE VI - TRIALS AND COMPLETION 15 1. Notice 15 2. Weather Condition 15 3. How Conducted 15 4. Consumable Stores 15 5. Acceptance Or Rejection 16 6. Effect Of Acceptance 17 ARTICLE VII - DELIVERY 18 1. Time And Place 18 2. When And How Effected 18 3. Documents To Be Delivered To The Buyer 18 4. Tender Of The Vessel 19 5. Title And Risk 19 6. Removal Of The Vessel 19 ARTICLE VIII - DELAYS AND EXTENSIONS OF TIME (FORCE MAJEURE) 21 1. Causes Of Delay 21 2. Notice Of Delays 21 3. Right To Cancel For Excessive Delay 21 4. Definition Of Permissible Delays 22 ARTICLE IX - WARRANTY OF QUALITY 23 1. Guarantee Of Material And Workmanship 23 2. Notice Of Defects 23 3. Remedy Of Defects 23 4. Extent Of The Builder’s Liability 24 ARTICLE X - PAYMENT 27 1. Currency 27 2. Terms Of Payment 27 3. Demand For Payment 28 4. Method Of Payment 28 5. Refund By The Builder 29 6. Total Loss 29 7. Discharge Of Obligations 29 8. Refund Guarantee 30 9. Performance Guarantee 30 ARTICLE XI - BUYER’S DEFAULT 31 1. Definition Of Default 31 2. Effect Of The Buyer’s Default On Or Before The Delivery Of The Vessel 31 ARTICLE XII - BUYER’S SUPPLIES 34 1. Responsibility Of The Buyer 34 2. Responsibility Of The Builder 34 ARTICLE XIII - ARBITRATION 36 1. Appointment Of The Arbitrator 36 2. Laws Applicable 36 3. Proceedings 36 4. Alteration Of Delivery Of The Vessel 37 ARTICLE XIV - SUCCESSORS AND ASSIGNS 38 ARTICLE XV - TAXES AND DUTIES 39 1. Taxes 39 2. Duties 39 ARTICLE XVI - PATENTS, TRADEMARKS AND COPYRIGHTS 40 1. Patents, Trademarks And Copyrights 40 2. Rights to the Specifications, Plans, etc. 40 ARTICLE XVII - INTERPRETATION AND GOVERNING LAW 41 ARTICLE XVIII - NOTICE 42 ARTICLE XIX - EFFECTIVENESS OF THIS CONTRACT 43 ARTICLE XX - EXCLUSIVENESS 44 EXHIBIT “A” A-1 EXHIBIT “B” B-1 SHIPBUILDING CONTRACT THIS CONTRACT, made on this 30th day of November, 2006 by and between GOLDEN OCEAN GROUP LIMITED or its nominee, a corporation organized and existing under the laws of Bermuda with its principal office at Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton HM 08, Bermuda (hereinafter called the “BUYER”), the party of the first part and DAEHAN SHIPBUILDING CO., LTD., a corporation organized and existing under the laws of the Republic of Korea, having its principal office at 748, Woodoo-Ri, Dolsan-Up, Yeosu City, Jeonnam, Korea (hereinafter called the “BUILDER”), the party of the second part, WITNESSETH: In consideration of the mutual covenants contained herein, the BUILDER agrees to design, build, launch, equip and complete one (1) 170,lass Bulk Carrier as described in Article I hereof (hereinafter called the “VESSEL”) at the BUILDER’s shipyard in Haenam, Korea (hereinafter called the “SHIPYARD”) and to deliver and sell the VESSEL to the BUYER, and the BUYER agrees to accept delivery of and purchase from the BUILDER the VESSEL, according to the terms and conditions hereinafter set forth : (End of Preamble) 1 ARTICLE I- DESCRIPTION AND CLASS 1. DESCRIPTION The VESSEL shall have the BUILDER’s Hull No, HN-101[] and shall be constructed, equipped and completed in accordance with the Specifications for Hull Nos. HN-1015/1016, dated 30th November, 2006 and General Arrangement Plan attached thereto (hereinafter called respectively the “SPECIFICATIONS” and the “PLAN”) signed by both parties, which shall constitute an integral part of this CONTRACT although not attached hereto. The SPECIFICATIONS and the PLAN are intended to explain each other and anything shown on the PLAN and not stipulated in the SPECIFICATIONS or anything stipulated in the SPECIFICATIONS and not shown on the PLAN shall be deemed and considered as if included in both. Should there be any inconsistencies or contradictions between the SPECIFICATIONS and the PLAN, the SPECIFICATIONS shall prevail. Should there be any inconsistencies or contradictions between this CONTRACT and the SPECIFICATIONS, this CONTRACT shall prevail. 2. BASIC DIMENSIONS AND PRINCIPAL PARTICULARS OF THE VESSEL (a) The basic dimensions and principal particulars of the VESSEL shall be Length, overall about 289.0 M Length, between perpendiculars about 279.0 M Breadth, moulded about 45.0 M Depth to Upper Deck, moulded about 24.2 M Design draft, moulded, in seawater of specific gravity of 1.025 about 16.5 M Scantling draft, moulded, in seawater of specific gravity of 1.025 about 17.8 M Deadweight on the above moulded design draft of 16.5 M 155,000 M/T Deadweight on the above moulded scantling draft of 17.8 M about 170,500 M/T Cubic capacity of cargo hold (incl. hatch coaming) about 191,500 M3 Main propulsion engine MAN B&W 6S70MC-C MCR:18,660KW x 91.0 RPM NCR:16,794KW x 87.9 RPM Service speed at 16.5 meters design draft at the condition of clean bottom and in calm and deep sea with main engine developing a NCR of 16,794 KW with 15.0 per cent (15.0%) sea margin. 15.4 Knots Specific fuel consumption of the main engine with tolerance of +5% applying I.S.O. reference conditions to the result of official shop test at a MCR of 18,660 KW using marine diesel oil having lower calorific value of 10,200 Kcal per Kg. 169.0 gr/KW.HR 2 The details of the above particulars as well as the definitions and method of measurements and calculations are as indicated in the SPECIFICATIONS. (b) The dimensions may be slightly modified by the BUILDER, who also reserves the right to make changes to the SPECIFICATIONS and the PLAN if found necessary to suit the local conditions and facilities of the SHIPYARD, the availability of materials and equipment, the introduction of improved production methods or otherwise, subject to the approval of the BUYER which the BUYER shall not withhold unreasonably. 3. CLASSIFICATION, RULES AND REGULATIONS (a) The VESSEL shall be built in compliance with the rules and regulations of Det Norske Veritas (hereinafter called the “CLASSIFICATION SOCIETY”), in force as of the date of this CONTRACT, to be classed and registered as +1A1, Bulk Carrier ESP, CSR, BC-A, Holds 2, 4, 6 and 8 may be empty, E0, BIS, GRAB(20), ES(S) and also to comply with the rules and regulations, in force as of the date of this CONTRACT, as described in the SPECIFICATIONS, (b) The BUILDER shall arrange with the CLASSIFICATION SOCIETY for the assignment by the CLASSIFICATION SOCIETY of representative(s) to the VESSEL during construction. All fees and charges incidental to classification of the VESSEL in compliance with the above specified rules, regulations and requirements of this CONTRACT shall be for the account of the BUILDER. (c) The decision of the CLASSIFICATION SOCIETY as to whether the VESSEL complies with the regulations of the CLASSIFICATION SOCIETY shall be final and binding upon the BUILDER and the BUYER. 4. SUBCONTRACTING The BUILDER may, at its sole discretion and responsibility, subcontract any portion of the construction work of the VESSEL. 5. NATIONALITY OF THE VESSEL The VESSEL shall be registered by the BUYER at its own cost and expense under the laws of the Republic of the Marshall Islands with its home port of Majuro at the time of its delivery and acceptance hereunder. (End of Article) 3 ARTICLE II - CONTRACT PRICE The contract price of the VESSEL delivered to the BUYER at the SHIPYARD shall be United States Dollars Eighty One Million only (US$81,000,000.-) (hereinafter called the “CONTRACT PRICE”) which shall be paid plus any increases or less any decreases due to adjustment or modifications, if any, as set forth in this CONTRACT. The above CONTRACT PRICE shall include payment for services in the inspection, tests, survey and classification of the VESSEL which will be rendered by the CLASSIFICATION SOCIETY and shall not include the cost of the BUYER’s supplies as stipulated in Article XII. The CONTRACT PRICE also includes all costs and expenses for supplying all necessary drawings as stipulated in the SPECIFICATIONS except those to be furnished by the BUYER for the VESSEL in accordance with the SPECIFICATIONS. (End of Article) 4 ARTICLE III - ADJUSTMENT OF THE CONTRACT PRICE The CONTRACT PRICE of the VESSEL shall be adjusted as hereinafter set forth in the event of the following contingencies. It is hereby understood by both parties that any adjustment of the CONTRACT PRICE as provided for in this Article is by way of liquidated damages and not by way of penalty. 1. DELAYED DELIVERY (a) No adjustment shall be made and the CONTRACT PRICE shall remain unchanged for the first thirty (30) days of the delay in delivery of the VESSEL [ending as of 12 o’clock midnight Korean Standard Time on the thirtieth (30th) day of delay] beyond the Delivery Date calculated as provided in Article VII.1. hereof. (b) If delivery of the VESSEL is delayed more than thirty (30) days beyond the date upon which the delivery is due from the BUILDER under the terms of this CONTRACT, then, beginning at midnight of the thirtieth (30th) day after such due date, the CONTRACT PRICE of the VESSEL shall be reduced by U.S. Dollars Twenty Five Thousand (US$25,000.-) for each full day of delay. However, unless the parties agree otherwise, the total amount of deduction from the CONTRACT PRICE shall not exceed the amount due to cover the delay of one hundred and eighty (180) days after thirty (30) days of the delay in delivery of the VESSEL at the rate of deduction as specified hereinabove. (c) But, if the delay in delivery of the VESSEL continues for a period of more than two hundred and ten (210) days beyond the date upon which the delivery is due from the BUILDER under the terms of this CONTRACT then, in such event, and after such period has expired, the BUYER may, at its option, cancel this CONTRACT by serving upon the BUILDER a notice of cancellation by facsimile to be confirmed by a registered letter via airmail directed to the BUILDER at the address given in this CONTRACT. Such cancellation shall be effective as of the date the notice thereof is received by the BUILDER. If the BUYER has not served the notice of cancellation after the aforementioned two hundred and ten (210) days delay in delivery, the BUILDER may demand the BUYER to make an election in accordance with Article VIII.3. hereof, (d) For the purpose of this Article, the delivery of the VESSEL shall be deemed to be delayed when and if the VESSEL, after taking into full account extension of the Delivery Date or permissible delays as provided in Article V-3, VI-2, VIII-1, XI-2 or elsewhere in this CONTRACT, is delivered beyond the date upon which delivery would then be due under the terms of this CONTRACT. 2. INSUFFICIENT SPEED (a) The CONTRACT PRICE of the VESSEL shall not be affected or changed, if the actual speed, as determined by trial runs more fully described in Article VI hereof, is less than the speed required under the terms of this CONTRACT and the SPECIFICATIONS provided such deficiency in actual speed is not more than three-tenths (3/10) of a knot below the guaranteed speed. (b) However, commencing with and including a deficiency of more than three-tenths (3/10) of a knot in actual speed below the speed guaranteed under this CONTRACT, the CONTRACT PRICE shall be reduced for each full one tenth (1/10) of a knot in excess of the said three tenths (3/10) of a knot of deficiency in speed [fractions of less than one-tenth (1/10) of a knot shall be regarded as a full one-tenth (1/10) of a knot] as follows. 5 For three tenths (3/10) of a knot a total sum of US$60,000.- For four tenths (4/10) of a knot a total sum of US$120,000.- For five tenths (5/10) of a knot a total sum of US$180,000.- For six tenths (6/10) of a knot a total sum of US$240,000.- For seven tenths (7/10) of a knot a total sum of US$300,000.- For eight tenths (8/10) of a knot a total sum of US$360,000.- For nine tenths (9/10) of a knot a total sum of US$420,000.- For one (1) knot a total sum of US$480,000.- The above figures are not cumulative. However, unless the parties agree otherwise, the total amount of reduction from the CONTRACT PRICE shall not exceed the amount due to cover the deficiency of one (1) full knot below the guaranteed speed at the rate of reduction as specified above. (c) If the deficiency in actual speed of the VESSEL is more than one (1) full knot below the speed guaranteed under this CONTRACT, then the BUYER, at its option, may, subject to the BUILDER’s right to effect alterations or corrections as provided in Article VI.5. hereof, cancel this CONTRACT or may accept the VESSEL at a reduction in the CONTRACT PRICE as above provided for one (1) full knot of deficiency only. 3. EXCESSIVE FUEL CONSUMPTION (a) The CONTRACT PRICE shall not be affected or changed by reason of the fuel consumption of the VESSEL’s main engine, as determined by the engine manufacturer’s shop trial as per the SPECIFICATIONS being more than the guaranteed fuel consumption of the VESSEL’s main engine, if such excess is not more than five per cent (5%) over the guaranteed fuel consumption. (b) However, as for the excess of more than five per cent (5%) in the actual fuel consumption over the guaranteed fuel consumption of the VESSEL’s main engine, the CONTRACT PRICE shall be reduced by U.S. Dollars Seventy Thousand (US$70,000.-) for each full one per cent (1%) increase in fuel consumption in excess of the said five per cent (5%) increase in fuel consumption [fractions of less than one per cent (1%) shall be regarded as a full one per cent (1%)]. However, unless the parties agree otherwise, the total amount of reduction from the CONTRACT PRICE shall not exceed the amount due to cover the excess of ten per cent (10%) over the guaranteed fuel consumption of the VESSEL’s main engine at the rate of reduction as specified above. (c) If such actual fuel consumption exceeds the guaranteed fuel consumption of the VESSEL’s main engine by more than ten per cent (10%), the BUYER, at its option, may, subject to the BUILDER’s right to effect alterations or corrections as specified in Article VI.5. hereof, cancel this CONTRACT or may accept the VESSEL at a reduction in the CONTRACT PRICE as above provided for the ten per cent (10%) increase only. 4. DEADWEIGHT BELOW CONTRACT REQUIREMENTS (a) The CONTRACT PRICE of the VESSEL shall not be affected or changed, if actual deadweight, determined as provided in this CONTRACT and the SPECIFICATIONS, is below the deadweight of 170,500 metric tons on the moulded scantling draft of 17.8 meters required by this CONTRACT and the SPECIFICATIONS by an amount of 1,500 metric tons or less. However, should the deficiency in the actual deadweight of the VESSEL be more than 1,500 metric tons below the said required deadweight, then the CONTRACT PRICE of the VESSEL shall be reduced for each full one (1) metric ton [fractions of less than one (1) metric ton shall be disregarded] of decreased deadweight in excess of 1,500 metric tons by the sum of U.S. Dollars Five Hundred (US$500.-) per metric ton. 6 However, unless the parties agree otherwise, the total amount of deduction from the CONTRACT PRICE shall not exceed the amount due to cover the deficiency of 3,500 metric tons below the said required deadweight hereinabove. (b) If the deficiency in the deadweight of the VESSEL is more than 3,500 metric tons below the said required deadweight, then the BUYER, at its option, may, subject to the BUILDER’s right to effect alterations or corrections without the BUYER’s prior consent as specified in Article VI.5. hereof, cancel this CONTRACT or may accept the VESSEL at a reduction in the CONTRACT PRICE as above provided for 3,500 metric tons of deficiency only. 7 EFFECT OF CANCELLATION It is expressly understood and agreed by the parties hereto that in any case, if the BUYER cancels this CONTRACT under this Article, the BUYER shall not be entitled to any liquidated damages. (End of Article) 8 ARTICLE IV — INSPECTION AND APPROVAL 1. APPOINTMENT OF THE BUYER’S REPRESENTATIVE The BUYER shall timely despatch to and maintain at the SHIPYARD, at its own cost, expense and risk, one or more representatives (hereinafter called the “BUYER’S REPRESENTATIVE”), who shall be duly accredited in writing by the BUYER to supervise adequately the construction by the BUILDER of the VESSEL, her equipment and all accessories. Before the commencement of any item of work under this CONTRACT, the BUILDER shall, whenever reasonably required, previously exhibit, furnish to, and within the limits of the BUYER’S REPRESENTATIVE’s authority, secure the approval from the BUYER’S REPRESENTATIVE of any and all plans and drawings prepared in connection therewith. Upon appointment of the BUYER’S REPRESENTATIVE, the BUYER shall notify the BUILDER in writing of the name and the scope of the authority of the BUYER’S REPRESENTATIVE. 2. AUTHORITY OF THE BUYER’S REPRESENTATIVE Such BUYER’S REPRESENTATIVE shall, at all times during working hours of the construction until delivery of the VESSEL, have the right to inspect the VESSEL, her equipment and all accessories, and work in progress, or materials utilized in connection with the construction of the VESSEL, wherever such work is being done or such materials are stored, for the purpose of determining that the VESSEL, her equipment and accessories are being constructed in accordance with the terms of this CONTRACT and/or the SPECIFICATIONS and the PLAN. The BUILDER will endeavor to arrange for the inspection by the BUYER’S REPRESENTATIVE during working hours of the BUILDER. However, such inspection may be arranged beyond the BUILDER’s normal working hours, including weekend and/or holiday if this is considered necessary by the BUILDER in order to meet the BUILDER’s construction schedule, on the condition that the BUILDER will inform the BUYER’S REPRESENTATIVE at least three (3) days in advance of such inspection. The BUYER’S REPRESENTATIVE shall, within the limits of the authority conferred upon him by the BUYER, make decisions or give advice to the BUILDER on behalf of the BUYER promptly on all problems arising out of, or in connection with, the construction of the VESSEL and generally act in a reasonable manner with a view to cooperating to the utmost with the BUILDER in the construction process of the VESSEL. The decision, approval or advice of the BUYER’S REPRESENTATIVE shall be deemed to have been given by the BUYER and once given shall not be withdrawn, revoked or modified except with consent of the BUILDER. Provided that the BUYER’S REPRESENTATIVE or his assistants shall comply with the foregoing obligations, no act or omission of the BUYER’S REPRESENTATIVE or his assistants shall, in any way, diminish the liability of the BUILDER under Article IX (WARRANTY OF QUALITY). The BUYER’S REPRESENTATIVE shall notify the BUILDER promptly in writing of his discovery of any construction or materials, which he believes do not or will not conform to the requirements of the CONTRACT and the SPECIFICATIONS or the PLAN and likewise advise and consult with the BUILDER on all matters pertaining to the construction of the VESSEL, as may be required by the BUILDER, or as he may deem necessary. However, if the BUYER’S REPRESENTATIVE fails to submit to the BUILDER without delay any such demand concerning alterations or changes with respect to the construction, arrangement or outfit of the VESSEL, which the BUYER’S REPRESENTATIVE has examined, inspected or attended at the test thereof under this CONTRACT or the SPECIFICATIONS, the BUYER’S REPRESENTATIVE shall be deemed to have approved the same and shall be precluded from making any demand for alterations, changes, or complaints with respect thereto at a later date, 9 The BUILDER shall comply with any such demand which is not contradictory to this CONTRACT and the SPECIFICATIONS or the PLAN, provided that any and all such demands by the BUYER’S REPRESENTATIVE with regard to construction, arrangement and outfit of the VESSEL shall be submitted in writing to the authorised representative of the BUILDER. The BUILDER shall notify the BUYER’S REPRESENTATIVE of the names of the persons who are from time to time authorised by the BUILDER for this purpose. It is agreed upon between the BUYER and the BUILDER that the modifications, alterations or changes and other measures necessary to comply with such demand may be effected at a convenient time and place at the BUILDER’s reasonable discretion in view of the construction schedule of the VESSEL. In the event that the BUYER’S REPRESENTATIVE shall advise the BUILDER that he has discovered or believes the construction or materials do not or will not conform to the requirements of this CONTRACT and the SPECIFICATIONS or the PLAN, and the BUILDER shall not agree with the views of the BUYER’S REPRESENTATIVE in such respect, either the BUYER or the BUILDER may, with the agreement of the other party, seek an opinion of the CLASSIFICATION SOCIETY or failing such agreement, request an arbitration in accordance with the provisions of Article XIII hereof.
